Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 5 and 10 – 24 are allowable, because prior art does not teach:
(Claims 1, 15, 16) a second wiring substrate, including:
first wirings on a first surface of the second wiring substrate;
second wirings on a second surface of the second wiring substrate; and
a first drive circuit on the second surface of the second wiring substrate,
wherein the first wirings of the second wiring substrate are electrically connected to the electrodes by the first wirings of the first wiring substrate, and
wherein a portion of the second wiring substrate is between the first drive circuit and a second surface side of the device substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art in light of applicant’s comments and amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
November 20, 2021